1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   BRYAN ROBERT MORRISON,                         )   Case No.: 1:17-cv-0632 - JLT
                                                    )
12                  Plaintiff,                      )   ORDER AWARDING ATTORNEY’S FEES
                                                    )   PURSUANT TO THE EQUAL ACCESS TO
13          v.                                      )   JUSTICE ACT
                                                    )
14   NANCY A. BERRYHILL,                            )
     Acting Commissioner of Social Security,        )
15                                                  )
                    Defendant.                      )
16                                                  )

17          On November 17, 2018, Bryan Robert Morrison and Nancy A. Berryhill, Acting Commissioner

18   of Social Security, stipulated for the award and payment of attorney’s fees and expenses pursuant to the

19   Equal Access to Justice Act, 28 U.S.C. § 2412(d). (Doc. 21)

20          Accordingly, the Court ORDERS: Subject to the terms of the parties’ stipulation, fees and

21   expenses in the amount of $4,300.00 are AWARDED to Plaintiff, Bryan Robert Morrison.

22
23   IT IS SO ORDERED.

24      Dated:     November 20, 2018                          /s/ Jennifer L. Thurston
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27
28
